Mr. Justice Phillips announced the opinion of the court: This is a motion to dismiss the appeal as to Ruth H. Hammond and Mary E. Hammond. It appears from an examination of the appeal bond that William P. Hammond filed said bond for himself and for his co-defendants, Mary E. Hammond and Ruth H. Hammond. The latter parties, while allowed an appeal by the order of the circuit court and assigning errors on the record, have filed no bond. Appellants rely upon section 70 of the Practice act as authorizing the appeal in the manner here attempted, by one defendant for and in behalf of his co-defendants. The section in question is as follows: “In all cases where a judgment or decree shall be rendered in any circuit court or in the Superior Court of Cook county, or in any city court, in any case whatever, either in law or in chancery, against two or more persons, either one of said persons shall be permitted to remove such suit to the appellate court by appeal or writ of error, and for that purpose shall be permitted to use the names of all of said persons, if necessary; but no cost shall be taxed against any person who shall not join in said appeal or writ of error. All such cases shall be determined in said appellate courts as other suits are, and in the same manner as if all the parties had joined in such appeal or writ of error.” This section and the practice recognized allow one party to use the names of all as plaintiffs in suing out a writ of error, but the right “to use the names of all of said persons, if necessary,” does not, in the opinion of the court, enable one party to appeal in behalf of all. Each appellant must for himself file bond, or there must be a joint appeal and bond or a several appeal by the appellants. There is, however, a cross-motion that, if this appeal has not been properly perfected, leave be given to file an additional or amended bond. Inasmuch as it is apparent that this is an effort to appeal by Mary E. Hammond and Ruth H. Hammond, although not in fact perfected, the motion to dismiss the appeal will be denied and leave will be granted upon the cross-motion, to the appellants Ruth H. Hammond and Mary E. Hammond, to file an appeal bond with sufficient security, to be approved by the clerk of this court, which bond shall be filed within fifteen days from this date, such bond to be in the same sum required by the order of the circuit court allowing the appeal. Motion denied.